Title: From Thomas Jefferson to John Jay, 7 November 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Nov. 7. 1787.

By a letter of the 2d. inst. from the Count de Moustier I perceive he is still at Brest. The wind has now been near a month in the South-Western quarter, and if it remains there a few days longer, my dispatches by the packet may reach you as soon as those by Monsr. de Moustier. This being the last post which can reach the packet, should she sail on the 10th. I avail myself of it to inform you of the only circumstance, since the date of my letters delivered to Mr. Stuart, worth your knowlege; that is the appointment of the Chevalier de la Luzerne Ambassador to the court of London. This fortunate issue of those expectations which made him unwilling to return to America, together with the character of his successor, will I hope render it pleasing to Congress that his return was not too much pressed. He would have gone back with dispositions towards us very different from those he will carry for us to the court of London. He has been constantly sensible that we wished his return, and that we could have procured it, but that we did not wish to stand in the way of his promotion. He will view this as in some measure the effect of our indulgence, and I think we may count on his patronage and assistance wherever they may be useful to us. I have the honour to be with sentiments of the most perfect esteem & respect Sir, your most obedient & most humble servant,

Th: Jefferson

